Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered. 
Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 01/27/2022 (After the Final Action of 10/28/2021), wherein in the Amendment claims 8, 15, 18 are amended, and claims 1-7, 10-13, 16-17, 19 stand canceled, and claims 20-22 are newly added, wherein claims 8-9, 14-15, 18, 20-22 are pending of which Claims 8, 20, 22 are recited in independent form. Specifically, independent claim 8 is amended to include limitations previously set forth in claim 18 in addition to other amendments, newly added independent claims 20 and 22 set forth similar distinguishing limitations as set forth in claim 8. 
Regarding claim 8, the independent claim contains the limitations “a receiver configured to receive a timing advance command (TA command) so as to obtain a timing advance command value (TA) in the TA command; and a controller configured to determine a first reference subcarrier spacing (SCS) related to the TA, and to calculate a timing advance (TTA) based on the first reference SCS, wherein, in a case that the ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. Claims 9, 14-15, 18 depend from claim 8 and therefore inherit the distinguishing limitations set forth above, and are therefore similarly distinguished. 
Regarding claim 20, the independent claims is newly presented and contains the limitations “a controller configured to obtain a timing advance command value (TA), the Ta being related to a first reference subcarrier spacing (SCS) used by a terminal equipment for calculating timing advance (TTA); and a transmitter configured to transmit a timing advance command (TA command), the TA command including the TA, wherein , in a case that an active Uplink (UL) Bandwidth Part (BWP) is changed between a time of the terminal equipment receiving the TA command and a time of the terminal equipment applying a corresponding adjustment for the uplink transmission timing, the first reference SCS is the largest SCS of active UL BWPs in a Timing Advance Group (TAG) to which the TA command corresponds when the terminal equipment applies corresponding adjustment for the uplink transmission timing” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), 
Regarding claim 22, the independent claim is amended to contain the additional limitations “obtain a timing advance command value (TA), the Ta being related to a first reference subcarrier spacing (SCS); transmit a timing advance command (TA command), the TA command including the TA; and a terminal equipment configured to: receive the TA command so as to obtain the timing advance command value (TA) in the TA command; determine a first reference SCS related to the Ta; and calculate a timing advance (TTA) based on the first reference SCS, wherein, in a case that an active Uplink (UL) Bandwidth Part (BWP) is changed between a time of the terminal equipment receiving the TA command and a time of the terminal equipment applying a corresponding adjustment for uplink transmission timing, the first reference SCS is the largest SCS of active UL BWPs in a Timing Advance Group (TAG) to which the TA command corresponds when the terminal equipment applies the corresponding adjustment for the uplink transmission timing” wherein the claims as amended, when considered with ALL the limitations of the claim (and NOT in isolation), are not taught in any single art made of record, and are not an obvious combination thereof. 
The noted limitations when considered in combination with ALL the other limitations of claims 8, 20, 22 serve to distinguish the present invention over the prior art. The closest art of record includes NPL document "Remaining Details on RACH 
Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 8, 20, 22 nor can the limitations be fairly disclosed using any obvious and reasonable combination thereof to adequately arrive at the invention, accordingly, claims 8, 20, 22 and the remaining pending dependent claims also contain the limitations noted above and add further limitations, therefore the claims are similar distinguished over the art made of record. Therefore claims 8-9, 14-15, 18, 20-22 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210185653 A1 to Uchino et al discloses a processor that adjusts an uplink transmission timing based on granularity relative to a largest subcarrier spacing among subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command; and a transmitter that performs uplink transmission according to the uplink transmission timing.

US 20190215048 A1 to Cirik et al discloses A wireless device receives message(s) comprising configuration parameter(s) indicating reference signal(s) of a cell. The configuration parameter(s) may indicate one or more preambles for a beam failure recovery procedure. The configuration parameter(s) may indicate a time alignment timer of a timing advance group comprising the cell. The time alignment timer may start in response to receiving a timing advance command for the timing advance group. The beam failure recovery procedure may be initiated in response to detecting a beam failure of the cell. The beam failure of the cell may be detected based on the reference signal(s) of the cell. A preamble of the one or more preambles may be transmitted for the beam failure recovery procedure. The beam failure recovery procedure may be aborted in response to an expiry of the time alignment timer during the beam failure recovery procedure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643